It gives me great pleasure, Sir, to extend to
you, on behalf of my country's delegation, our
congratulations on your election as President of this
session, and to wish you every success in the
management of its affairs. I would also like to express
our appreciation to your predecessor, Mr. Theo-Ben
Gurirab, the Foreign Minister of Namibia, who
administered the work of the fifty-fourth session of the
General Assembly most competently. I wish also to
seize this opportunity to express our gratitude to
Secretary General Kofi Annan for his initiatives, which
have been instrumental in putting an end to tension in
many parts of the world and for his endeavours aimed
at reform of the United Nations and the enhancement
10

of its role, so that it may better fulfil its duties,
according to the Charter. A word of welcome is also
due to the Republic of Tuvalu, which joined us a few
days ago as a new member of the United Nations.
This session is convened in the aftermath of
several developments. In the past few days, the
Secretary-General submitted Comprehensive report on
peacekeeping operations; it included a number of
recommendations that would assist the United Nations
in assuming its responsibilities in this field.
Furthermore, over the last few months, the General
Assembly convened two special sessions, the first
conducted a review of the progress made in the
implementation of the outcome of the World
Conference on Women, and the second reviewed
progress in the implementation of the outcome of the
World Summit for Social Development and beyond.
Last week, this hall witnessed the convening of the
Millennium Assembly, at the conclusion of which the
leaders of the world expressed their adherence to the
United Nations and renewed their commitment to the
purposes and principles of its Charter, as well as their
intent to lend it their support and to enhance its role to
enable it to cope with the new century, with all its
changes and challenges. In our view, these
developments will undoubtedly contribute to the efforts
aimed at achieving the goals of this Organization.
However, it must also be noted that we are still far
from achieving the ultimate goal for which we strive 
namely, the establishment of a world that enjoys peace,
security, freedom, equality, and justice, a world free
from oppression, acts of aggression, and attempts to
impose hegemony and domination.
There are many regions in the world today that
suffer from wars and conflicts. Famine and diseases
such as cancer, malaria, and acquired immune
deficiency syndrome (AIDS) still threaten the lives of
millions. Resources provided by nature for the
sustenance of life are being seriously endangered.
Developing countries have not benefited from the
advantages of globalization in a manner proportional to
their suffering from its negative impact. In fact,
international financial institutions have started to
impose severe conditions on these countries to the
extent that they find themselves at the mercy of a new
form of colonialism. Attempts to intervene in the
internal affairs of other States have threatened to
eliminate sovereignty  not only to violate it.
There are also unilateral boycott policies and
imposition of unjust sanctions, even aggression, under
the pretext of so-called international legitimacy. Old
ideological barriers have been replaced by new barriers
that obstruct the States of the South from access to
technology they desperately need for development, and
that impose trade protection measures on their products
by making other markets inaccessible to them. We are
also witnessing selectivity in the sphere of
disarmament and double standard policies in the
treatment of international issues. Furthermore, criminal
activities have increased, including illicit drug
trafficking, the financing of organized crime and all
kinds of transnational crimes.
Such is the current state of the world, with its
various variables and challenges, after the collapse of
international equilibrium. Such a state of affairs
necessitates the adoption of certain measures to combat
and rectify the prevailing conditions. The United
Nations, in its capacity as an instrument and reference
authority for all, should perform a pivotal role in
dealing with these variables. However, we believe that
the Organization will not be capable of making an
effective contribution in this respect unless radical
reforms are introduced into the composition of its
organs and the working mechanisms of its entities. In
order to guarantee success for this process, we should
make it a comprehensive one that takes into account
the aspirations, ideas, and proposals of all Member
States, big and small, strong and weak. The
responsibility for success or failure of this process
must ultimately be a joint responsibility.
My country, wishing to contribute to the ongoing
efforts aimed at reforming the United Nations, believes
that the required reform should achieve the following
objectives: first, strengthening the role of the General
Assembly so that it becomes the authority responsible
for determining and deciding the conditions that must
be deemed truly threatening to international peace and
security. A mechanism answerable to the General
Assembly should be established to ensure the
implementation of its resolutions and to enable it to
control and hold accountable other United Nations
organs, including the Security Council, which itself
should be an executive entity for the implementation of
General Assembly resolutions.
Secondly, restructuring the Security Council so
that it achieves fair geographical representation in its
membership, with equity for African, Asian, and Latin


American States that are not fairly represented in the
membership of the Council.
Thirdly, improving the ways and methods by
which the Security Council conducts its work so that
its activities are rendered more transparent. Its rules of
procedures should also be reviewed. In fact, the
General Assembly, which represents all the Member
States of the Organization, should issue such rules;
otherwise, it would be meaningless to say that the
Council acts on behalf of the international community.
Fourthly, we urge the abolition of the
prerogatives that the victors of the Second World War
granted to themselves, particularly the right of veto,
which should be eliminated because it is non-
democratic and undermines the principle of the full
equality of Member States, as enshrined in the Charter.
Fifthly, in order to enable the Organization to
follow up on its plans and programmes, we propose the
establishment of an international committee answerable
to the United Nations, with subcommittees that cover
most regions of the world, empowered with the
necessary mandates and resources to undertake the
tasks of inspecting and implementing United Nations
programmes.
Despite the problems suffered by many African
countries, the current year has witnessed some
encouraging developments. In Somalia, Parliament was
able to choose a new President for the country and the
disputing parties in Burundi signed a national
reconciliation agreement. The fighting that broke out
between Ethiopia and Eritrea has been contained and
both sides have signed a ceasefire agreement. These
solutions were the fruits of efforts made by the
Organization of African Unity (OAU) and a number of
African leaders who sincerely care for the security,
stability and development of the continent. For its part,
my country has contributed to all these efforts and will
pursue, in cooperation with the OAU and the
Secretary-General of the United Nations, our initiatives
aimed at securing a just settlement acceptable to all
parties to the conflict in Sierra Leone. We will also
continue our good offices with the aim of finding a
solution to the conflict in the Democratic Republic of
Congo and the Great Lakes region on the basis of the
implementation of the Sirte agreement, which was
completed in Lusaka, for the purpose of ending the
dispute in that region.
From the outset, we in Libya have realized that
Africa's problems are partly due to its disunity and the
fragmentation of its own peoples' efforts. Therefore, in
order for the continent to be truly capable of facing the
challenge of disputes, disease and backwardness, as
well as others imposed by new international situations,
Brother Colonel Muammar Al-Qadhafi, the leader of
the revolution, has pursued his efforts to unify the
continent so that it may be ushered into the new
century strong and unified. It was in this spirit that a
meeting of African foreign ministers was held in
Tripoli last April, at which the founding law for the
African Union was drafted. This law was approved in
LomÈ last June at the Assembly of Heads of State and
Government. At the invitation of the leader of the
revolution, the African presidents will meet in Sirte
early next year to declare the official establishment of
the African Union. This bears witness to the fact that
Africa has overcome the negative aspects of the past
and realized the dream of unity, which has been the
aspiration of African peoples for decades.
All these initiatives and endeavours provide new
evidence that Africa fully realizes that the solution to
its problems and the advancement of its capacities
reside basically in the efforts of its own sons and
daughters. Nevertheless, it should be emphasized that
international peace is indivisible and that international
stability cannot be achieved partially. This means that
the international community has an obligation to assist
Africa in its efforts to realize peace and stability on its
soil. As we reiterate today our invitation to all States to
help Africa in developing a programme to eliminate
epidemics and diseases, provide a solution to the
problem of its external debt and ensure that the
continent is dealt with on new, just and equitable terms,
rather than be considered merely as a consumer market
for the products of the industrialized world, we wish to
recall, as we have always done, that Africa's problems
lie in the abuse of its resources, the plundering of its
wealth and riches, intervention in its internal affairs
and the imposition of foreign concepts alien to its
traditions and culture. We demand that such practices
be discontinued, as they constitute one of the main
reasons for political instability in many parts of the
continent and for economic backwardness in most. We
also call upon the States that colonized Africa, drew its
borders and scattered and enslaved its people to offer
their apologies to the continent and to fully compensate
it for all the damage inflicted by colonialism.
12

No solution has yet been found to the Palestinian
question because the essence of this problem has been
ignored. My country emphasizes once again that there
is no solution to the Palestinian problem other than the
return of the Palestinian people to their homeland and
the establishment of their State on the land of
Palestine, with Jerusalem as its capital. On this
occasion, as we salute the people of Lebanon who,
thanks to their steadfastness, were able to defeat the
enemy and liberate their occupied land, we once again
stress the need for an end to the occupation of the
Syrian Golan Heights. We also demand the immediate
lifting of the sanctions imposed on Iraq and call upon
the international community to put an end to the human
tragedy endured by that country's people, to preserve
the unity and integrity of its territories, to respect its
sovereignty, to refrain from interfering in its internal
affairs and to cease the military aggression waged daily
against it.
The international community has made
continuous efforts in the field of disarmament. My
country, which is a party to most international
conventions in this area, is still fully convinced that
some international conventions addressing certain
aspects in this field should be reviewed. I would refer,
as one example, to the Ottawa Convention on the
Prohibition of the Use, Stockpiling, Production and
Transfer of Anti-personnel Mines and on Their
Destruction, which deals only with simple weapons of
limited effect. We, as one of the third world peoples
who are incapable of defending our borders and lands
against the powerful who possess aircraft carriers and
aircraft that refuel in flight, feel that humanity should
be preoccupied with the destruction of nuclear,
chemical and biological weapons, as well as with
ballistic weapons, rather concern itself with mines,
which are a simple form of weaponry.
On the other hand, we have noticed that a number
of obstacles still hinder the efforts to establish a world
free of weapons of mass destruction. Those who
possess nuclear arms have not yet undertaken actual
measures to dispose of their nuclear arsenals. In fact,
some of them have continued to develop these weapons
vertically, instead of beginning to destroy them. The
Israelis, who possess hundreds of nuclear warheads
with which they threaten the Arab people from the
Atlantic Ocean to the Arabian Gulf, still refuse to join
the Treaty on the Non-Proliferation of Nuclear
Weapons and to place their nuclear installations under
the supervision and the safeguards system of the
International Atomic Energy Agency.
In raising this most serious and momentous
subject, we are fully convinced that, unless the
international community adopts effective measures to
force the Israelis to accept and implement the
international conventions on nuclear disarmament, and
unless the nuclear-weapon States take practical steps to
prove the seriousness of their undertakings, efforts to
prevent the proliferation of nuclear arms will be utterly
worthless and any claims concerning the destruction of
nuclear arms will be a major act of deception that will
not fool the peoples of the world.
Terrorism still constitutes a source of grave
danger to humanity, because no effective measures
have been taken to trace the roots of this phenomenon
in order to eradicate it. My country, which has been a
direct victim of state terrorism, has relentlessly
reiterated its strong condemnation of terrorist acts and
its willingness to cooperate with all international
efforts aimed at their elimination. My country's
eagerness to put an end to terrorism was so strong that
we called in 1992 for the convening of a special
session of the General Assembly to consider methods
to eradicate all forms of terrorism and violence.
Today, in reiterating this request, it is most
important that we clarify that the correct approach to
eliminating terrorism must begin with providing a
definition for terrorism that is universal, objective,
democratic and scientific. It is genuinely unacceptable
that some still classify the struggle of peoples for their
freedom and the fight of persecuted groups against
their persecutors as forms of terrorism, whereas they
turn a blind eye to real terrorism, embodied in unjust
sanctions, occupation, invasion, foreign military bases,
naval fleets, weapons of mass destruction and the use
and threat of use of force. Unless all such matters are
dealt with, it is certain that any international efforts to
eliminate terrorism will be of no avail.
We believe that it has become necessary to take
additional measures to reinforce international systems,
such as the Statute of the International Criminal Court,
concerned with the punishment of perpetrators of the
most serious crimes against international security. In its
present form, the Statute is designed to try only the
weak. We ask that it be modified to guarantee the trial
of all perpetrators of acts of aggression, drug
smugglers and their trading partners, those responsible
13

for massacres of innocent people, and those who
commit acts of aggression against United Nations
troops.
We look forward to the establishment of a world
in which equality and justice prevail and which is free
from discrimination, oppression and injustice. This will
require the drafting of laws that preserve the rights of
mother and child and guarantee that a person may own
his own house and be a partner in his own productive
work, that his basic needs will not be subject to
commercialization and that his rights are not usurped
as a source of income.
We also look forward to taking practical measures
that lead to the realization of a world free from motives
of aggression, manifestations of violence, epidemics
and diseases. We also hope that efforts will be joined to
combat the phenomenon of the white poisons'.
Moreover, in order to protect our planet from the
dangers that threaten it, we should work to eradicate
pests, strive to establish low-cost water desalination
systems and seek to prevent the flow of waters of
rivers, rain and snow to seas and oceans. Furthermore,
all factors that hinder the prevention of desertification
and the expansion of agricultural development should
be removed. One of these factors is the problem of
mines and other remnants of war from which many
countries, including my own, still suffer. There are still
millions of mines in our lands planted by the fighting
forces during the Second World War. We hope that the
States responsible for planting these mines will
respond to the international decisions that call upon
them to make available maps for their locations and to
provide technical assistance for their removal.
Allow me now to raise a subject that has
preoccupied the attention of the international
community for the last seven years, namely the dispute
between my country and a number of Western States
concerning the Lockerbie incident. I would like to
focus on the manner in which the Security Council has
dealt with this issue since the suspension of the
sanctions in April of last year. As you are well aware,
more than a year and a half have now elapsed since the
two suspects appeared before the Scottish court
convened in the Netherlands. Almost the same period
has elapsed since the Secretary-General submitted his
report to the Security Council pursuant to resolutions
883 (1993) and 1192 (1998), in which he confirmed
that my country has fulfilled the demands stated in the
relevant Security Council resolutions. Despite all these
developments, however, the Council has been
prevented from adopting the resolution that requires
the lifting of the sanctions, because of the intransigence
of one country, the United States. This intransigence
has been such that a threat to use the right of veto was
voiced.
The United States gave a number of justifications
to prevent the Security Council from lifting the unjust
sanctions imposed upon the Libyan people. The first of
these justifications is that Libya still supports
terrorism. This is a groundless pretext. My country,
which was itself a victim of terrorism in 1986 and
before, has repeatedly declared its condemnation of
international terrorism in all its aspects and forms, and
stressed its support for all international efforts aimed at
its eradication. Moreover, the Secretary-General's
report has given irrefutable proof concerning the
vacuity and lack of truth of all American claims that
Libya supports terrorism.
The second of these American justifications is
that Libya should cooperate with the Scottish court
convened in the Netherlands. This is a refutable
justification, as my country has pledged from the
beginning, that it will cooperate fully with the court.
This pledge has, in fact, been proven since the court
started reviewing the case. In fact, the United States is
the one that has not fully cooperated with the court by
hiding basic information requested by the court, which
in itself violates Security Council resolutions that call
upon all States, and in particular the concerned ones, to
cooperate with the Scottish court sitting in the
Netherlands.
The third, and the strangest of these justifications,
is the demand that Libya pay compensation to the
families of the victims of the Pan Am Flight 103. The
question to be raised here is: How could the United
States ask for compensation while the Scottish court
has not yet reached a verdict? Does this not constitute a
complete disregard for the legal principle that
stipulates a presumption of innocence until the accused
is proven guilty? Furthermore, why does the United
States jump to conclusions and deliver a ready
conviction, while acquittal or conviction is a matter for
the court alone to decide? Libya's fulfilment of its
obligations was confirmed by the Secretary- General's
report a year and a half ago. It was also reaffirmed by
the decisions of the Summit of the Organization of
African Unity, the Non-Aligned Movement, the
Organization of the Islamic Conference, the Arab
14

League and lastly the Group of 77 and China, which
called for a complete lifting of the unjust sanctions
imposed on the Libyan people.
In view of all of the above, my country demands
the following:
First, this issue should not politicize, as it has
now become a legal matter that should be left to the
discretion of the Scottish court convened in the
Netherlands without interference from any parties.
Secondly, the Security Council should, as early as
possible, adopt a resolution under which the sanctions
imposed on the Libyan people are fully and irrevocably
lifted. This is the only procedure that reaffirms the
commitment of the Council to paragraph (16) of its
resolution 883 (1993), and the second paragraph of its
resolution 1192 (1998). It would also reaffirm the
Council's response to the wishes of the absolute
majority of the international community, on whose
behalf the Council is supposed to work.
Should the Council be further hindered from
adopting the required resolution, my country will have
no choice but to resort to this august Assembly so it
could take the necessary measures to vindicate us vis-
‡-vis one State that refuses to lift the sanctions, a State
that was behind the imposition of these sanctions in the
first place.